DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
               Claims 17-20 recites the limitation "non-tangible, computer readable medium" comprising stored data. The specification exemplifies the computer readable medium as being "a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein. " (Specification, para. [0029]).The recited embodiments does not limit "computer-readable medium" to a non-transitory embodiment. Thus, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (U.S. 2011/0251952 A1, hereinafter “Kelly”).

 	As to claims 1, 11 and 17, Kelly discloses a system to facilitate an exchange of information via an electronic invoicing system computer server of an enterprise (para. [0007]; discloses “a bill presentment service wherein bills received from a plurality of billing entities are made available to a plurality of consuming entities via a plurality of consuming entity service providers;”), comprising: 
(a) an invoice data store containing electronic records representing a plurality of invoices associated with multiple customers and the enterprise and, for each invoice, an electronic record identifier and a set of attribute values; 

(i) receive invoice data from a plurality of remote invoice platforms, the received data being associated with a customer of the enterprise, 
(ii) arrange to create an invoice document in a first format and an invoice document in a second format, different than the first format, based on information in the invoice data store ([para.[0103]; discloses “Service translates data to format needed and stores information. [0104] Billers may send a summary message which contains basic information such as account number, date due, minimum amount due, balance, etc. Billers may also send a .PDF (portable document format) image of the statement, which the service would store. Other file formats could be used in other embodiments.”), 
(iii) determine that the invoice documents represent "work in process," (iv) responsive to the determination that the invoice documents represent "work in process," prevent the invoice documents from being transmitted to at least one remote customer device (para. [0462]-[0463]; discloses “correlate the scheduled tasks to start now with the participant outbound parameters to get the list of tasks to be queued for processing. Then, in step 1608, change the status to "queued" for tasks that are ready to process, and proceed to decision block 1610…Note that if, in decision block 1604, it was determined that the previous task list was still processing ("YES" branch), then processing proceeds directly to end block 1620. [0463] If decision block 1610 yields a "YES," then proceed to step 1612 and select all inbound files that have a status of "pending." Then, in step 1614, pause until all the batches are validated for these files. Further, in step 1616, pause until confirmation and remittances are queued for all the files in questions, and proceed to step 1618.“), 
(v) receive from a user an adjustment to the invoice document in an intermediate format, (vi) automatically update the invoice document in at least one of the first and second format based on the received adjustment from the user (para. [0521]; discloses “The inbound detail table contains all the necessary data related to the accepted and rejected detail records. The billing process will get all the transaction records for the given processing day from the inbound detail table, ICA/RPPS ID information from the related tables, and generate the physical billing files. At the end of the processing it will update the inbound file status table with the completion of the billing status. “), 
(vii) determine that the invoice documents no longer represent "work in process," and (viii) responsive to the determination that the invoice documents no longer represent "work in process," arrange to electronically transmit the invoice documents in the first and second formats to the at least one remote customer device (para.[0462]; discloses “determine whether there are any window events to process at this time. If not, as per the "NO" branch, send a message that outbound queues are ready, in step 1618, and proceed to end step 1620. Note that if, in decision block 1604, it was determined that the previous task list was still processing ("YES" branch), then processing proceeds directly to end block 1620.”); and   
(c) a communication port coupled to the electronic invoicing system computer server to facilitate an exchange of data with an invoicing system interface display via a distributed (para.[0252]; discloses “operator of the payment processing network providing, as a portion of the bill presentment service, a user interface (UI) configured to permit the plurality of consuming entities to view the bills. The user interface may be offered as a service to at least some of the consuming entity service providers.”).  

 	As to claim 2, Kelly discloses the system of claim 1, wherein at least one of the first and second formats are associated with at least one of (i) a Comma-Separated Values ("CSV") format, (ii) a Portable Document Format ("PDF") format, (iii) an Active Service Profile ("ASP") format, (iv) a text format, (v) a spreadsheet application format, (vi) a graphical format, (vii) an email format, and (viii) a calendar entry format (para. [0100]; discloses “ Billers may also send a .PDF (portable document format) image of the statement, which the service would store. Other file formats could be used in other embodiments. [0105] Billers request notification(s) to be sent to the payer. [0106] In a preferred but non-limiting approach, the biller also accepts payment from operator of a payment network 2008 either via an electronic bill payment system such as the MASTERCARD RPPS system or a card payment.”).  

 	As to claim 3, Kelly discloses the system of claim 1, wherein said determination that the invoice documents represent "work in process" comprises at least one of: (i) receiving a designation from the user via the invoicing system interface display (para. [0463]; discloses “If decision block 1610 yields a "YES," then proceed to step 1612 and select all inbound files that have a status of "pending." Then, in step 1614, pause until all the batches are validated for these files. Further, in step 1616, pause until confirmation and remittances are queued for all the files in questions, and proceed to step 1618.” This citation shows that the determination of pending status of documents are displayed by the billing system), and (ii) automatically applying a rule to the set of attribute values.  

 	As to claim 4, Kelly discloses the system of claim 1, wherein the user associates a user note with the invoice data via the invoicing system interface display (para. [0162]; discloses “an optional feature allows the Consumer to identify if the subject account or payment is a business account or business payment and allows additional data fields to be sent such as purchase order number. Note that if this information is provided in the electronic bill (e-bill) from the biller, it should be retained and returned with the payment to the biller.”).  

 	As to claim 5, Kelly discloses the system of claim 1, wherein the user searches for a customer account via the invoicing system interface display (para. [0125]-[0127]; discloses “Consumer locates and selects all his or her billers. Consumer is preferably able to search for billers in various ways, such as by zip code, by state, by name, by merchant category. Service preferably saves the Consumer profile to display `new billers in your area` and the like. [0126] Consumer adds payment method(s) he or she wishes to use for each bill. These could be demand deposit account (DDA), different brands of credit or debit cards (e.g., MASTERCARD brand, VISA brand, DISCOVER brand, AMERICAN EXPRESS brand). In some instances, an FI may restrict card types to their bins (bank identification number or the like) only if they choose to; this could be a preference.”).  

 	As to claim 7, Kelly discloses the system of claim 1, wherein the set of attribute values includes at least one of: (i) a status, (ii) an invoice number, (iii) an account number, (iv) an account name, (v) a billing analyst identifier, (vi) a creation date, (vii) an invoice type, (viii) a mailed to indication, (ix) a last edited identifier, and (x) a last edited date (para. [0164]; discloses “The service will support both C2B (consumer to business) and B2B (business to business). It preferably functions as simply a Payer/Payee service. However, in some instances, an optional feature allows the Consumer to identify if the subject account or payment is a business account or business payment and allows additional data fields to be sent such as purchase order number.”).  

 	As to claim 8, Kelly discloses the system of claim 1, wherein the set of attribute values includes a status comprising any of: "work in process," "deleted," "complete." (para. [0463]; discloses “If decision block 1610 yields a "YES," then proceed to step 1612 and select all inbound files that have a status of "pending." )  

 	As to claim 9, Kelly discloses the system of claim 1, wherein the set of attribute values includes at least one of (i) an invoice level, (ii) a schedule start date, (iii) a schedule end date, (iv) an invoice frequency, (v) a payment date, (vi) a payment (para. [0166]; discloses “[0166] An optional feature includes a payment posting notification from the biller to the Consumer. In other words, if the Consumer would like to know exactly when the payment was posted, either the biller sends a notification to the service or the service generates this notice based on the payment velocity. Notification to the Consumer could be done by a message when the Consumer logs into the service or notification could be via e-mail and/or SMS message.”).  

 	As to claim 10, Kelly discloses the system of claim 1, wherein the set of attribute values includes at least one of (i) a delivery type (para. [0442]; discloses “he participant outbound parameters record the choices the participant has made regarding delivery destination options. The main entry giving the default bulk type and end point designations are given as outbound type "Outbound," the most general type in the hierarchy. “), (ii) a policy activity summary, (iii) a pricing plan activity summary, (iv) an activity report option, (v) a check activity option, (vi) an invoice only option, and (vii) a check register option.  

 	As to claim 12, Kelly discloses the method of claim 11, wherein at least one of the first and second formats are associated with at least one of: (i) a Comma-Separated Values ("CSV") format, (ii) a Portable Document Format ("PDF") format, (iii) an Active Service Profile ("ASP") format, (iv) a text format, (v) a spreadsheet application format, (vi) a graphical format, (vii) an email format, and (viii) a calendar entry format (para. [0100]; discloses “ Billers may also send a .PDF (portable document format) image of the statement, which the service would store. Other file formats could be used in other embodiments. [0105] Billers request notification(s) to be sent to the payer. [0106] In a preferred but non-limiting approach, the biller also accepts payment from operator of a payment network 2008 either via an electronic bill payment system such as the MASTERCARD RPPS system or a card payment.”). 
 
 	As to claim 13, Kelly discloses the method of claim 11, wherein said determination that the invoice documents represent "work in process" comprises at least one of: (i) receiving a designation from the user via the invoicing system interface display, and (ii) automatically applying rule to the set of attribute values (para. [0463]; discloses “If decision block 1610 yields a "YES," then proceed to step 1612 and select all inbound files that have a status of "pending." Then, in step 1614, pause until all the batches are validated for these files. Further, in step 1616, pause until confirmation and remittances are queued for all the files in questions, and proceed to step 1618.” This citation shows that the determination of pending status of documents are displayed by the billing system).  

 	As to claim 14, Kelly discloses the method of claim 11, wherein the user associates a user note with the invoice data via the invoicing system interface display (para. [0162]; discloses “an optional feature allows the Consumer to identify if the subject account or payment is a business account or business payment and allows additional data fields to be sent such as purchase order number. Note that if this information is provided in the electronic bill (e-bill) from the biller, it should be retained and returned with the payment to the biller.”).  
 
 	As to claim 15, Kelly discloses the method of claim 11, wherein the user searches for a customer account via the invoicing system interface display (para. [0125]-[0127]; discloses “Consumer locates and selects all his or her billers. Consumer is preferably able to search for billers in various ways, such as by zip code, by state, by name, by merchant category. Service preferably saves the Consumer profile to display `new billers in your area` and the like. [0126] Consumer adds payment method(s) he or she wishes to use for each bill. These could be demand deposit account (DDA), different brands of credit or debit cards (e.g., MASTERCARD brand, VISA brand, DISCOVER brand, AMERICAN EXPRESS brand). In some instances, an FI may restrict card types to their bins (bank identification number or the like) only if they choose to; this could be a preference.”).    

 	As to claim 18, Kelly discloses the medium of claim 17, wherein the set of attribute values includes at least one of: (i) a status, (ii) an invoice number, (iii) an account number, (iv) an account name, (v) a billing analyst identifier, (vi) a creation date, (vii) an invoice type, (viii) a mailed to indication, (ix) a last edited identifier, and (x) a last edited date (para. [0164]; discloses “The service will support both C2B (consumer to business) and B2B (business to business). It preferably functions as simply a Payer/Payee service. However, in some instances, an optional feature allows the Consumer to identify if the subject account or payment is a business account or business payment and allows additional data fields to be sent such as purchase order number.”).  

 	As to claim 19, Kelly discloses the medium of claim 17, wherein the set of attribute values includes a status comprising any of: "work in process," "deleted," "complete." (para. [0463]; discloses “If decision block 1610 yields a "YES," then proceed to step 1612 and select all inbound files that have a status of "pending." )    

 	As to claim 20, Kelly discloses the medium of claim 17, wherein the set of attribute values includes at least one of: (i) an invoice level, (ii) a schedule start date, (iii) a schedule end date, (iv) an invoice frequency, (v) a payment date, (vi) a payment method, (vii) a suppress output indication, and (viii) a product grouping (para. [0166]; discloses “[0166] An optional feature includes a payment posting notification from the biller to the Consumer. In other words, if the Consumer would like to know exactly when the payment was posted, either the biller sends a notification to the service or the service generates this notice based on the payment velocity. Notification to the Consumer could be done by a message when the Consumer logs into the service or notification could be via e-mail and/or SMS message.”).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Meier et al. (U.S. 2004/0117305 A1, hereinafter “Meier”).

 	As to claims 6 and 16, Kelly does disclose the system of claim 1, however Kelly does not disclose the system wherein a printed version of the invoice documents is also sent to a customer address via postal mail.  
 	In an analogous art, Kelly discloses the system wherein a printed version of the invoice documents is also sent to a customer address via postal mail (para. [0007]; discloses participated customers receive bills from participating billers of (paper/mail bills) which indicate an amount, and a unique biller identification number).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bill presentation system in Kelly by adding an option to send the bill invoices to a customer through the mail as taught by Meier in order to help customers receive hard copy of the bill for easier reading and reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Anderson et al. (U.S. 2015/0310406 A1) discloses provided for querying, on behalf of a payer, at least one payee database to request and retrieve invoice data associated with at least one invoice account payable by the payer. The method includes retrieving, prior to physical mailing or payer receipt of the at least one invoice, at least a portion of the invoice data; extracting at least a portion of the invoice data; consolidating the extracted invoice data into a standardized data format; auditing one or more of the extracted and consolidated invoice data; associating, based at least in part on the auditing, a payer general ledger (GL) number with one or more of the retrieved, extracted, and consolidated invoice data; and outputting at least a portion of the consolidated data and the associated GL number.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456